Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10201705478P, filed on 03 July 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 December 2019 and 03 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “412” has been used to designate both historical data and models and Dwell Time prediction  model creation server.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they DO NOT include the following reference sign(s) mentioned in the description: 519 and 520.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210n, 440, 442, 444, 446, 448, 450, 452, 454, 456, 500, 506, 518, 700, and 800.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Specification
The disclosure is objected to because of the following informalities: the reference characters “908” in paragraph 85 and “608” in paragraph 90 have both been used to designate “main memory”.  
Appropriate correction is required.
The use of the terms Wi-Fi®, Bluetooth®, and Blu-ray™, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method and apparatus for adaptively managing a vehicle (Step 1) which is mental process and a method of organizing human activity without significantly more. 

In the application, independent claim 1 recites the abstract ideas of: determining…an area relating to the vehicle at a location at which the vehicle has arrived (mental process); determining…a number of individuals who are within the determined area (mental process); and predicting… a time at which the vehicle departs the location in response to the determination of the number of individuals who are within the determined area (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes and certain methods of organizing human activity. Therefore, these limitations are abstract ideas and claim 1 is directed to a judicial exception.(step 2 prong 1)
Claim 1 includes the additional elements of: administered by a transport provider and a processor. These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements administered by a transport provider and a processor are recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.(step 2 prong 2) Therefore, claim 1 is ineligible.

Claim 2 recites the abstract idea of: receive input relating to number of individuals (managing interactions between people). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered certain methods of organizing human activity. Therefore, these limitations are abstract ideas and claim 2 is directed to a judicial exception.(step 2 prong 1)
Claim 2 includes the additional element of: the input being one that is sent from at least one of an image capturing device, a pressure sensor, a temperature sensor and a motion sensor, wherein the number of individuals is determined in response to the step of receiving the input. This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element does not improve the 


Claim 3 recites the abstract ideas of: retrieving … historical data relevant to the vehicle (mental process, method of organizing human activity); analyzing...the retrieved historical data (mental process); and wherein the time at which the vehicle departs the location is predicted in response to the step of analyzing the retrieved historical data (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes or methods of organizing human activity. Therefore, these limitations are abstract ideas and claim 3 is directed to a judicial exception (step 2 prong 1).
Claim 3 also recites the additional elements of: a processor and the historical data relating to a plurality of trips that have been done by at least one other vehicle. These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements a processor and the historical data relating to a plurality of trips that have been done by at least one other vehicle are recited at a high level fail to integrate the 

Claim 4 recites the abstract ideas of: retrieving… a corresponding arrival time of the at least one vehicle at the location (mental process); retrieving,  a corresponding departure time of the at least one vehicle at the location (mental process); and determining... a period of time that the at least one other vehicle has stayed at the location in response to the retrieval of the corresponding arrival time and the corresponding departure time (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 4 is directed to a judicial exception.(step 2 prong 1).
Claim 4 recites the additional element of: a processor. This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element of a processor is recited at a high level fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception (Step 2 prong 2). Therefore, claim 4 is ineligible.

Claim 5 recites the abstract idea of retrieving, historical transaction data relating to the individuals who have boarded the at least one other vehicle at the location (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 5 is directed to a judicial exception.(step 2 prong 1).
 Claim 5 recites the additional element of a processor. This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element a processor is recited at a high level fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception. (step 2 prong 2). Therefore, claim 5 is ineligible.

Claim 6 recites the abstract idea of determining,... a corresponding number of individuals who have boarded the at least one other vehicle at the location in response to the retrieval of the historical transaction data (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract 
Claim 6 recites the additional element of a processor. This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element a processor is recited at a high level fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception. (Step 2 prong 2). Therefore claim 6 is ineligible.

Claim 7 recites the abstract ideas of: wherein the time at which the vehicle departs the location is predicted (mental process); in response to at least one of the determination of the corresponding number of individuals who have boarded the at least one other vehicle at the location (mental process); and the determination of the period of time that the at least one other vehicle has stayed at the location (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 7 is directed to a judicial exception.(step 2 prong 1).
 Claim 7 does not include any additional elements to integrate the exception into a practical application nor does it 

Claim 8 recites the abstract idea of identifying….an area on the vehicle, the area relating to one in which the individuals may board or alight the vehicle (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 8 is directed to a judicial exception.(step 2 prong 1)

Claim 8 recites the additional element of a processor. This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element a processor is recited at a high level fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.(step 2 prong 2). Therefore, claim 8 is ineligible.

Claim 9 recites the abstract ideas of: determining…. a time period that the vehicle is predicted to stay at the location in response to an arrival time and the predicted time at which the 
Claim 9 recites the additional element of a processor. This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element a processor is recited at a high level fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception. (step 2 prong 2). Therefore, claim 9 is ineligible.


Claim 11 recites the abstract ideas of: determine an area relating to the vehicle at a location at which the vehicle has arrived (mental process); determine a number of individuals who are within the determined area (mental process); and predict a time at which the vehicle departs the location in response to the determination of the number of individuals who are within the determined area (mental process). These claim limitations, 
Claim 11 recites the additional elements of at least one processor and  at least one memory including computer program code. These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements of at least one processor and  at least one memory including computer program code are recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception. (step 2 prong 2). Therefore, claim 11 is ineligible. 

Claim 12 recites the abstract idea of: receive input relating to number of individuals (managing interactions between people). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered methods of organizing human activity. Therefore, these limitations are abstract ideas and claim 12 is directed to a judicial exception.(step 2 prong 1).
Claim 12 includes the additional element of: the input being one that is sent from at least one of an image capturing 

Claim 13 recites the abstract ideas of: retrieve historical data relevant to the vehicle (mental process, method of organizing human activity); analyze...the retrieved historical data (mental process); and wherein the time at which the vehicle departs the location is predicted in response to the step of analyzing the retrieved historical data (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes and methods of organizing human activity. Therefore, these limitations are abstract ideas and claim 13 is directed to a judicial exception.(step 2 prong 1).
Claim 13 also recites the additional elements of: at least one memory, a processor and the historical data relating to a plurality of trips that have been done by at least one other vehicle. These additional elements are not sufficient to amount 

Claim 14 recites the abstract ideas of: retrieve a corresponding arrival time of the at least one vehicle at the location (mental process); retrieve a corresponding departure time of the at least one vehicle at the location (mental process); and determine a period of time that the at least one other vehicle has stayed at the location in response to the retrieval of the corresponding arrival time and the corresponding departure time (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 14 is directed to a judicial exception.(step 2 prong 1)

Claim 14 does not include any additional elements to integrate the exception into a practical application nor does it 

Claim 15 recites the abstract idea of retrieve historical transaction data relating to the individuals who have boarded the at least one other vehicle at the location (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 15 is directed to a judicial exception.(step 2 prong 1)
Claim 15 does not include any additional elements to integrate the exception into a practical application nor does it include any additional elements to amount to significantly more than the judicial exception.(step 2 prong 2). Therefore claim 15 is ineligible.

Claim 16 recites the abstract idea of determine a corresponding number of individuals who have boarded the at least one other vehicle at the location in response to the retrieval of the historical transaction data (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered 

Claim 16 does not include any additional elements to integrate the exception into a practical application nor does it include any additional elements to amount to significantly more than the judicial exception. (step 2 prong 2). Therefore, claim 16 is ineligible.

Claim 17 recites the abstract ideas of: predict the time at which the vehicle departs the location (mental process); in response to at least one of the determination of the corresponding number of individuals who have boarded the at least one other vehicle at the location (mental process); and the determination of the period of time that the at least one other vehicle has stayed at the location (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 17 is directed to a judicial exception.(step 2 prong 1)

Claim 17 does not include any additional elements to integrate the exception into a practical application nor does it 

Claim 18 recites the abstract idea of identify an area on the vehicle, the area relating to one in which the individuals may board or alight the vehicle (mental process). These claim limitations, when given their broadest reasonable interpretation, may be performed by a human and are considered mental processes. Therefore, these limitations are abstract ideas and claim 18 is directed to a judicial exception.(step 2 prong 1)

Claim 18 does not include any additional elements to integrate the exception into a practical application nor does it include any additional elements to amount to significantly more than the judicial exception.(step 2 prong 2). Therefore, claim 18 is ineligible.

Claim 19 recites the abstract idea of: determine a time period that the vehicle is predicted to stay at the location in response to an arrival time and the predicted time at which the vehicle departs the location (mental process); and determine whether or not the time period that the vehicle is predicted to 
Claim 19 does not include any additional elements to integrate the exception into a practical application nor does it include any additional elements to amount to significantly more than the judicial exception.(step 2 prong 2). Therefore claim 19 is ineligible.


In general, a claim that recites an abstract idea, a law of nature, or a natural phenomenon Is directed to a judicial exception. Abstract ideas include the following groupings of subject matter, when recited as such In a claim limitation: (a) Mathematical concepts— mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships 
Even when a judicial element is recited in the claim, an additional claim element{s} that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application:
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
the additional element(s) implements a judicial exception with, or uses a judicial exception in 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and e the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
the additional element(s) adds insignificant extra-solution activity to the judicial exception;
and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US Patent Publication Number US 2018/0204071) further in view of Hsu et al. (European Patent Application Number EP 3,076,247), further referred to as “Kobayashi” and “Hsu”, respectively.

Regarding claim 1, Kobayashi teaches determining, by a processor, an area relating to the vehicle at a location at which the vehicle has arrived ("see at least Kobayashi Para 27, 30: "The queue illustrated in FIG. 2 is a taxi waiting queue…¶ A control unit 116 can preset an area in which a queue appears as the area 202"), determining, by the processor, a number of individuals who are within the determined area (see at least Kobayashi Para 27: " An area 202 represents an area for taking a waiting-person headcount (i.e., counting the number of people waiting in queue)"), but Kobayashi does not explicitly teach predicting, by the processor, a time at which the vehicle departs the location in response to the determination of the number of individuals who are within the determined area. However, Hsu teaches in a similar field of endeavor predicting, by the processor, a time at which the vehicle departs the location in response to the determination of the number of individuals who are within the determined area (see at least Hsu Para 60: "With the information of moving speed and direction of passengers both in the elevator car 22 and in the lobby H, the elevator doors 24 may be respectively controlled (step 86). For example, if numerous passengers are boarding or exiting, the elevator doors 24 can be controlled to remain open relatively longer than normal and then be closed promptly after all the passengers have boarded or exited. Conversely, if there are no 
It would have been obvious to someone skilled in the art before the effective filing date to modify Kobayashi with Hsu to include predicting a time at which a vehicle departs based on the motivation to have an accurate passage frequency calculation (para 31).

    PNG
    media_image1.png
    674
    834
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Kobayashi and Hsu remains as applied to claim 1. Hsu further teaches receiving an input relating to the number of individuals (see at least Hsu Para 34: "the sensor 62, through the data capture module 64 and the processing module 66, is operable to obtain depth map data 

Regarding claim 3, the combination of Kobayashi and Hsu remains as applied to claim 1. Hsu further teaches retrieving, by the processor, historical data relevant to the vehicle (see at least Hsu Para 112: "With the security information and traffic history data, the patterns for a person moving in the building may be determined to understand normal behavior as well 

    PNG
    media_image2.png
    474
    1378
    media_image2.png
    Greyscale

Regarding claim 4, the combination of Kobayashi and Hsu remains as applied to claim 3. Hsu further teaches retrieving , by the processor, a corresponding arrival time of the at least one vehicle at the location (see at least Hsu Para 97: "a sensor system 30G may include a passenger tracking system 230 to detect 

    PNG
    media_image3.png
    474
    1378
    media_image3.png
    Greyscale

Regarding claim 5, the combination of Kobayashi and Hsu remains as applied to claim 4. Hsu further teaches retrieving, by the processor, historical … data relating to the individuals who have boarded the at least one other vehicle at the location (see at least Hsu Para 115: "The traffic lists for a single passenger may be combined over time, with time as a parameter, using Bayesian Inference for a probabilistic prediction of the passenger's intended destination."), but Hsu does not explicitly teach historical transactional data. However, Hsu does teach “The traffic lists for a single passenger may be combined over time, with time as a parameter, using Bayesian Inference for a probabilistic prediction of the passenger's intended destination…”. It would have been obvious to someone skilled in the art to modify Hsu's traffic list to substitute the known element of ID information with the known element of transactional data to yield the predictable result of tracking groups of people.

Regarding claim 6, the combination of Kobayashi and Hsu remains as applied to claim 5. Hsu further teaches determining, by the processor, a corresponding number of individuals who have boarded the at least one other vehicle at the location in response to the retrieval of the historical transaction data (see at least Hsu Para 68: "when the car 22 is unoccupied, 

Regarding claim 7, the combination of Kobayashi and Hsu remains as applied to claim 6. Hsu further teaches wherein the time at which the vehicle departs the location is predicted in response to at least one of: the determination of the corresponding number of individuals who have boarded the at least one other vehicle at the location (see at least Hsu Para 60: "if numerous passengers are boarding or exiting, the elevator doors 24 can be controlled to remain open relatively longer than normal and then be closed promptly after all the passengers have boarded or exited."), but the combination of Kobayashi and Hsu does not explicitly teach the determination of the period of time that the at least one other vehicle has stayed at the location. However, Kobayashi does teach that when an object leaves is related to how long it has been waiting (see at least Kobayashi para 31, 32: the passage frequency calculation unit 114 can calculate the frequency of an object leaving the queue (the number of objects leaving the queue per unit time) as the passage frequency... A waiting time calculation unit 115 predicts a waiting time from the headcount calculated by the count unit 113 and the human-body passage 

Regarding claim 8, the combination of Kobayashi and Hsu remains as applied to claim 1. Hsu further teaches identifying, by the processor, an area on the vehicle, the area relating to one in which the individuals may board or alight the vehicle (see at least Hsu Para 96: "other areas of interest besides the elevator doors 24 can be identified. For instance, the location of passenger fixtures such as the COP 28, destination entry kiosks, the location of escalator entry/exit landings, the location of turnstiles/access control devices, room entrances, doorways, etc. can be specified.")

Regarding claim 9, the combination of Kobayashi and Hsu remains as applied to claim 1. Hsu further teaches determining, by the processor, a time period that the vehicle is predicted to stay at the location in response to an arrival time and the predicted time at which the vehicle departs the location (see at least Hsu Para 31: "A second time interval can be the "door 

Regarding claim 10, the combination of Kobayashi and Hsu remains as applied to claim 9. Hsu further teaches sending, by the processor, a notification… (see at least Hsu Para 65: “Such identification can be accompanied by an audible notification, for example, ’PLEASE REMEMBER YOUR BELONGINGS.’"), but Hsu does not explicitly teach sending, by the processor, a notification when it is determined that the time period that the vehicle is predicted to stay at the location is below a threshold time period. However, Hsu does teach "if there are no passengers 

Kobayashi teaches determine an area relating to the vehicle at a location at which the vehicle has arrived ("see at least Kobayashi Para 27, 30: "The queue illustrated in FIG. 2 is a taxi waiting queue…¶ A control unit 116 can preset an area in which a queue appears as the area 202"), determine a number of individuals who are within the determined area (see at least Kobayashi Para 27: " An area 202 represents an area for taking a waiting-person headcount (i.e., counting the number of people waiting in queue)"), buy Kobayashi does not explicitly teach predict a time at which the vehicle departs the location in response to the determination of the number of individuals who are within the determined area. However, Hsu teaches in a 
It would have been obvious to someone skilled in the art before the effective filing date to modify Kobayashi with Hsu to include predicting a time a which a vehicle departs based on the motivation to have an accurate passage frequency calculation (para 31).

    PNG
    media_image1.png
    674
    834
    media_image1.png
    Greyscale




Regarding claim 12, the combination of Kobayashi and Hsu remains as applied to claim 11. Hsu further teaches receive an input relating to the number of individuals (see at least Hsu Para 34: "the sensor 62, through the data capture module 64 and the processing module 66, is operable to obtain depth map data such as the presence of a passenger in a passenger waiting area or lobby H, an estimated time of arrival (ETA) of the passenger, a number of passengers in the lobby H, etc."), and the input being one that is sent from at least one of an image capturing device, a pressure sensor, a temperature sensor and a motion 

Regarding claim 13, the combination of Kobayashi and Hsu remains as applied to claim 12. Hsu further teaches retrieve historical data relevant to the vehicle (see at least Hsu Para 112: "With the security information and traffic history data, the patterns for a person moving in the building may be determined to understand normal behavior as well as improve elevator service."), the historical data relating to a plurality of trips that have been done by at least one other vehicle (see at least Hsu Para 97: "a sensor system 30G may include a passenger tracking system 230 to detect a passenger in the lobbies H and the elevator cars 22 to link all the information 
    PNG
    media_image4.png
    474
    1378
    media_image4.png
    Greyscale

Regarding claim 14, the combination of Kobayashi and Hsu remains as applied to claim 13. Hsu further teaches retrieve a corresponding arrival time of the at least one vehicle at the location (see at least Hsu Para 97: "a sensor system 30G may include a passenger tracking system 230 to detect a passenger in the lobbies H and the elevator cars 22 to link all the information together to generate a traffic list (Figure 20) for each individual in a building for various applications."), retrieve a corresponding departure time of the at least one 

    PNG
    media_image3.png
    474
    1378
    media_image3.png
    Greyscale

Regarding claim 15, the combination of Kobayashi and Hsu remains as applied to claim 14. Hsu further teaches retrieve historical …data relating to the individuals who have boarded the at least one other vehicle at the location (see at least Hsu Para 115: "The traffic lists for a single passenger may be 

Regarding claim 16, the combination of Kobayashi and Hsu remains as applied to claim 15. Hsu further teaches determine a corresponding number of individuals who have boarded the at least one other vehicle at the location in response to the retrieval of the historical transaction data (see at least Hsu Para 68: "when the car 22 is unoccupied, balance the number of passengers between cars 22, direct passengers to specific cars 22, and/or change a motion profile to provide an enhanced passenger experience").

Regarding claim 17, the combination of Kobayashi and Hsu remains as applied to claim 16. Hsu further teaches predict the time at which the vehicle departs the location in response to at least one of the determination of the corresponding number of individuals who have boarded the at least one other vehicle at 

Regarding claim 18, the combination of Kobayashi and Hsu remains as applied to claim 11. Hsu further teaches identify an 

Regarding claim 19, the combination of Kobayashi and Hsu remains as applied to claim 18. Hsu further teaches determine a time period that the vehicle is predicted to stay at the location in response to an arrival time and the predicted time at which the vehicle departs the location (see at least Hsu Para 31: "A second time interval can be the "door dwell time" or the amount of time the elevator doors are open, allowing passengers to enter or leave 25 the elevator. A third time interval can be the "ride time" or amount of time a passenger spends in the elevator. The ride time can also include a stop on an intermediate floor to allow passengers to enter and/or exit the elevator which can add to the ride time by at least the door dwell 30 time during the stop.") and determine whether or not the time period that the vehicle is predicted to stay at the location is above a threshold time period (see at least Hsu Para 
Regarding claim 20, the combination of Kobayashi and Hsu remains as applied to claim 20. Hsu further teaches send a notification (see at least Hsu Para 65: “Such identification can be accompanied by an audible notification…”), but Hsu does not explicitly teach send a notification when it is determined that the time period that the vehicle is predicted to stay at the location is below a threshold time period. However, Hsu does teach "if there are no passengers waiting to board or exit, the elevator doors 24 can be controlled to close relatively more quickly than normal to reduce passenger wait time and improve traffic efficiency" (see at least para 60) and "Such identification can be accompanied by an audible notification, for example, 'PLEASE REMEMBER YOUR BELONGINGS.' It should be appreciated that other appropriate alerts may alternatively be provided." (see at least para 65). It would have been obvious to someone skilled in the art before the effective filing  date to combine the having the door close sooner than expected with an alert based on the motivation to alert passengers to unexpected changes in operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bruce et al. (Japanese Publication number JP 2002513358) teaches a method and system for detecting the type and position of a vehicle occupant. Wolf et al. (WIPO publication 2008058296) teaches a system and method for analyzing the activity of people in an area of interest. Atrazhev et al. (US Publication Number 20110007944 A1) teaches a system that generates occupancy estimates and predicts movement through subsections of a building. Tomastik et al. (US Publication 20100299116) teaches calculating an occupancy estimate of a region based on sensor data and makes a traffic model based on predicted movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663